Title: To John Adams from Jean Luzac, 6 September 1781
From: Luzac, Jean
To: Adams, John



Monsieur
Leyde le 6. Sept. 1781

Ce fut avec la plus grande satisfaction et reconnoissance, que je reçus, il y a quelque tems, de la part de Votre Excellence, le Recueil des Constitutions et autres Actes fondamentaux de la République Fédérative, qui s’est formée dans le Nouveau-Monde. J’en ai témoigné ma gratitude à Mr. Thaxter; mais il est de mon devoir de présenter à Votre Excellence même mes vifs et sincères remercîmens. Si cette Collection est par elle-même un Monument, digne d’être conservé par tout Ami de la vraye Liberté et du bonheur de l’Humanité, l’Exemplaire, que j’en possède, m’est encore plus précieux par la main, qui a bien voulu m’en gratifier. En effet, Monsieur, je suis infiniment flatté de le tenir d’un de ceux qui se sont distingués parmi les Législateurs de l’Amérique et de voir le Frontispice orné d’un Nom, qui passera à la Postérité avec la Révolution la plus mémorable, dont les Annales du Monde nous offrent le souvenir.

Par le prix que j’attache à cet Exemplaire vous verrez la raison, Monsieur, de la prière que j’ose vous adresser. Un Homme de Lettres de ma connoissance s’occupe actuellement de la Traduction Hollandoise de tous les Actes, qui servent de fondement à la Constitution tant de l’Amérique-Unie en général que de chaque Etat en particulier. La Collection étoit déjà même sous presse, lorsqu’il s’adressa à moi pour me demander, si j’avois quelques Pièces, qui pussent lui être utiles: Je vis, qu’il suivoit une Collection Françoise, imprimée à Paris en 1778. Je l’avertis donc, qu’il y avoit plusieurs Actes postérieurs, notamment le nouvel Acte d’Union de 1778. qui ne se trouvent pas dans ce Recueil. Enfin je lui fis voir celui que je tenois de votre bonté. Il se repentit alors de la besogne, qu’il avoit déjà faite; et il me pria avec instance de lui céder mon Exemplaire. Avant que d’y consentir, je me suis chargé d’écrire à Votre Excellence, pour vous demander, si vous pourriez vous passer d’un Exemplaire en sa faveur, ou du moins le lui prêter pour quelque tems. On ne sçauroit en faire d’usage plus utile que de faire connoître à nos Compatriotes les excellens principes, qu’on a suivis en Amérique pour assurer la Liberté Politique, Civile, et Religieuse. L’on travaille aussi actuëllement ici à un autre Recueil Hollandois de Pièces Américaines, qui, j’espère, vous fera plaisir.
J’ai été extrèmement fâché d’apprendre ces jours-ci, que votre santé étoit un peu dérangée: Je souhaite d’en apprendre bientôt des Nouvelles plus agréables. Agréez les assurances des sentimens respectueux, avec lesquels j’ai l’honneur d’être, Monsieur, de Votre Excellence Le très-humble & très-obéissant serviteur

J: Luzac


Mr. Thaxter voudra bien recevoir ici mes très-humbles amitiés.

